TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00701-CV


Texas Municipal Power Agency; City of Denton; City of Garland; Geus f/k/a Greenville
Electric Utility System and Brazos Electric Power Cooperative, Inc., Appellants

v.

Public Utility Commission of Texas; City of Bryan; and City of Weatherford, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. 99-14787, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Brazos Electric Power Cooperative, Inc. has announced by motion that it has settled
its disputes with the City of Weatherford and the Public Utility Commission.  Asserting that this
resolves all of its claims in this appeal, Brazos Electric moves this Court to dismiss its appeal. 
Brazos Electric asserts that the City of Weatherford and the PUC agree to the dismissal.
		We grant the motion and dismiss all claims by Brazos Electric in this appeal.  This
appeal continues regarding other parties' claims.
		It is ordered on October 16, 2003.

Before Justices Kidd, B. A. Smith, and Puryear